       Case 4:20-cv-01339-SWW Document 10 Filed 03/04/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

ANDROUS HALL                                                    PETITIONER


v.                       NO. 4:20-cv-01339 SWW


DEXTER PAYNE                                                   RESPONDENT

                                   ORDER


      The Court has received findings and a recommendation from

Magistrate Judge Patricia S. Harris. No objections have been filed. After a

careful, de novo review of the record, the Court concludes that the findings

and recommendation should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects. The motion to dismiss

filed by petitioner Androus Hall is granted. See Docket Entry 8. The motion

to dismiss filed by respondent Dexter Payne (“Payne”) is denied as moot.

See Docket Entry 6. This case is dismissed without prejudice. A separate

judgment will be entered for Payne.

      IT IS SO ORDERED this 4th day of March, 2021.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
